  Case: 6:20-cv-00163-KKC Doc #: 6 Filed: 08/03/20 Page: 1 of 2 - Page ID#: 19




                   IN THE UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF KENTUCKY
                             LONDON DIVISION

U.S. EQUAL EMPLOYMENT               )
OPPORTUNITY COMMISSION,             )
                                    )
            Plaintiff,              )        Civil Action No. 6:20-cv-00163-KKC
                                    )
                                    )
      v.                            )
                                    )
WALMART, INC.                       )
                                    )
                                    )
            Defendant.              )
___________________________________ )


                 JOINT MOTION TO ENTER CONSENT DECREE

      Plaintiff, Equal Employment Opportunity Commission, and Defendant

Walmart, Inc., jointly move this Court to approve and enter in this lawsuit the

Consent Decree that is attached as Exhibit A. In support of this motion, the parties

jointly represent to this Court the following:

      1.     The parties wish to resolve the issues raised by Plaintiff, Equal

Employment Opportunity Commission in its Complaint in Civil Action No. 6:20-cv-

00163 without the burden, expense and delay of further litigation.

      2.     The parties waive trial, briefs, arguments, findings of fact and

conclusions of law on those issues resolved through this Consent Decree.

      3.     The policies of Title VII of the Civil Rights Act of 1964, as amended,

(“Title VII”), 42 U.S.C. Section 2000e, et seq., will be effectuated by entry of the

attached Consent Decree.
  Case: 6:20-cv-00163-KKC Doc #: 6 Filed: 08/03/20 Page: 2 of 2 - Page ID#: 20




      4.     This Consent Decree is intended to and does resolve the issues raised

in the Complaint filed in Civil Action No. 6:20-cv-00163.

      5.     Wherefore, the parties jointly request that this Court approve the

attached Consent Decree in this lawsuit.

                                       Respectfully submitted,

                                       KENNETH L. BIRD
                                       Regional Attorney
                                       EQUAL EMPLOYMENT OPPORTUNITY
                                       COMMISSION
                                       Indianapolis District Office
                                       101 W. Ohio Street, Suite 1900
                                       Indianapolis, IN 46204
                                       Telephone: (463) 999-1163
                                       E-mail: kenneth.bird@eeoc.gov

                                       s/ Aimee L. McFerren
                                       Aimee L. McFerren, #36953
                                       Senior Trial Attorney
                                       EQUAL EMPLOYMENT OPPORTUNITY
                                       COMMISSION
                                       Louisville Area Office
                                       600 Dr. Martin Luther King, Jr. Pl.,
                                       Suite 268
                                       Louisville, KY 40202
                                       Telephone: (502) 582-6308
                                       E-mail: aimee.mcferren@eeoc.gov

                                       s/ Kathryn A. Quesenberry
                                       Kathryn A. Quesenberry
                                       DINSMORE & SHOHL LLP
                                       101 South Fifth Street, Suite 2500
                                       Louisville, Kentucky 40202
                                       Telephone: (502) 540-2300
                                       Facsimile: (502) 585-2207
                                       kathryn.quesenberry@dinsmore.com

                                       Counsel for Defendant


                                           2
